Citation Nr: 1420828	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  09-16 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for a right ankle disability. 

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Counsel



INTRODUCTION

The Veteran served on active duty from April 2000 to April 2004, and from July 2004 to January 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal of November 2007 and July 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In May 2011, the Board remanded the case for further development.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The AOJ issued a supplemental statement of the case (SSOC) in June 2012, which was mailed to the Veteran's then last known address in Norman, Oklahoma.  However, the SSOC was returned as undeliverable as a bad address.

VA has since been notified that the Veteran is incarcerated at a correctional facility in Arkansas.  Mail has also been sent more recently to the Veteran at a different address in Nashville, Arkansas.

The copy of the June 2012 SSOC that was directed to the Veteran's representative was also returned as undeliverable.  Due process calls for both the Veteran and his representative to be mailed an SSOC to their latest addresses of record; therefore, the matter must be remanded.  See 38 C.F.R. § 19.29 (2013) (a statement of the case will be forwarded to the appellant at the latest address of record and a separate copy provided to his representative).  

Accordingly, the case is REMANDED for the following actions:

1.  Verify the current mailing addresses for the Veteran and his representative. 

2.  Forward a copy of the June 2012 SSOC to the Veteran and his representative at their current mailing addresses.  Allow the Veteran and his representative an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

